Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 21, 2014

                                      No. 04-13-00757-CV

                                       Michael TATSCH,
                                           Appellant

                                                v.

         CHRYSLER GROUP, LLC and Infinity County Mutual Insurance Company,
                                 Appellees

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 12977
                       Honorable N. Keith Williams, Judge Presiding

                                         ORDER
       Appellant’s brief was originally due December 23, 2013; however, the court granted
appellant an extension of time until January 22, 2014. Appellant has filed a motion for an
additional thirty-day extension of time to file the brief.

        We grant the motion. We order appellant Michael Tatsch’s brief due February 21,
2014. Appellant is advised that no further extensions of time will be granted absent a showing
of extraordinary circumstances that also provides the court reasonable assurance the brief will be
completed and filed by the requested extended deadline. If the brief or a conforming motion is
not filed by the date ordered, the court may dismiss the appeal. See TEX. R. APP. P. 38.8(a);
42.3(c).

                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of January, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court